Action to recover damages for personal injuries. Order granting motion of plaintiff for leave to amend notice of claim so as to describe with more particularity the place of accident, reversed on the law, with $10 costs and disbursements, and motion denied, without costs. ' The claim is barred unless plaintiff served a valid notice of intention to sue within six months after the happening of the accident on November 13, 1941. (Administrative Code of City of New York, § 394a-1.0.) The written notice of claim which was served within that time, if defective, cannot be rendered valid by means of amendment as of June, 1946, under the enactment of chapter 694 of the Laws of 1945, effective September 1, 1945. (Rozell v. City of New Torlc, 271 App. Div. 832.) In consequence, and without passing upon the sufficiency and timeliness of the notice given to defendant, the motion of plaintiff to amend for the purpose of precluding defendant from asserting that the written notice of claim, as served, was defective, must be denied. Hagarty, Acting P. J., Carswell, Johnston, Nolan and Sneed, JJ., concur.